07/23/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                 June 20, 2018 Session

       JASON GARNER WILLIAMS v. STACY BROWN WILLIAMS

                Appeal from the Chancery Court for Weakley County
                   No. 23272 W. Michael Maloan, Chancellor
                     ___________________________________

                           No. W2017-02023-COA-R3-CV
                       ___________________________________


This is a divorce case. The trial court entered a final decree of divorce designating
Husband as the primary residential parent for the parties’ minor child and concluding that
Husband is not under-employed for purposes of calculating child support. Because the
trial court did not make sufficient findings of fact and conclusions of law as required
under Tennessee Rule of Civil Procedure 52.01, we vacate the trial court’s judgment as to
the issues raised on appeal.

      Tenn. R. Civ. P. 3 Appeal as of Right; Judgment of the Chancery Court
                             Vacated and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S. and ARNOLD B. GOLDIN, J., joined.

Shon D. Johnson, Paris, Tennessee, for the appellant, Stacy Brown Williams.

James T. Powell, Union City, Tennessee, for the appellee, Jason Garner Williams.


                                       OPINION

       Jason Williams (“Appellee” or “Husband”) and Stacy Williams (“Appellant” or
“Wife”) were married on February 8, 2013, and they had one child born in October 2013.
Husband filed a complaint for divorce on November 6, 2015, and the trial court entered
the final decree of divorce on September 11, 2017. The final decree of divorce provides:

      The court has considered all the relevant statutory factors in T.C.A. §36-6-
      106 regarding custody of the parties’ minor child. The court finds that both
      parents have a strong relationship with their minor child and the wife has
      performed the majority of parenting responsibilities. Each parent has
      complied with the temporary parenting order and the court finds no reason
      to believe they will not honor future orders. The court further finds that
      both parents are disposed to provide for the minor child and both parents
      love the child and have strong emotional ties. The wife has been the
      primary caregiver due to the husband’s past employment. There is no proof
      of any development or emotional needs of the child except for his vision
      problems. The moral, physical, mental and emotional fitness of the parents
      requires more detail. Both parent drink alcohol at times to excess. The
      wife has cirrhosis of the liver and spent two months in the hospital and
      almost died, although she testified that she does not presently drink alcohol.
      Both parents presently have a DUI conviction. The husband’s conviction
      was before the parties’ 2013 marriage. The wife’s conviction occurred in
      February of 2014, while the child was in the car. The wife is a convicted
      felon and pled guilty to stealing $34,000.00 from her former employer and
      is on probation. The child has an extensive relationship with his paternal
      grandparents as well as the wife’s extended family. The Court further finds
      that the child has lived in a stable, satisfactory environment in both parents’
      homes, however, there is no preference of the minor child due to his age.
      Both parents have been physically abusive to each other at times in the
      presence of their son. The husband pled guilty to domestic abuse. Both
      parents presented pictures of abuse - black eye, bite marks. Other persons
      in the home is not an issue. The husband has changed employment so that
      he may be at home every night with the child. The wife is unemployed, but
      stated that she is physically able to work but has chosen not to work. At
      times, both parents have exercised poor judgment in the relationship and
      parenting. Having considered all of the relevant factors in this cause, the
      Court finds that designating the husband as the primary residential parent
      for the minor child is in the child's best interest.

The trial court further found that “Husband is not under-employed based on the facts,”
but did not state with specificity the facts on which it relied.

      Wife appeals and raises four issues for review as stated in her brief:

      1.     Whether the trial court erred by designating Father as the primary
             residential parent.
      2.     Whether the trial court erred by finding that Father was not
             underemployed for purposes of calculating child support.
      3.     Whether the trial court erred in denying Mother’s request for
             alimony.
      4.     Whether the trial court erred by denying Mother’s request for
             attorney’s fees.
                                         -2-
        We do not reach the substantive issues because the trial court’s order fails to make
sufficient findings of fact and conclusions of law so as to give this court the basis to
review the trial court’s ultimate disposition. Tennessee Rule of Civil Procedure 52.01
states that “[i]n all actions tried upon the facts without a jury, the court shall find the facts
specially and shall state separately its conclusions of law and direct the entry of the
appropriate judgment.” (emphasis added). This requirement is not a “mere technicality.”
Hardin v. Hardin, No. W2012-00273-COA-R3-CV, 2012 WL 6727533, at *3 (Tenn. Ct.
App. Dec. 27, 2012) (quoting In re K.H., No. W2008-01144-COA-R3-PT, 2009 WL
1362314, at *8 (Tenn. Ct. App. 2009)). “[F]indings and conclusions facilitate appellate
review by affording a reviewing court a clear understanding of the basis of the trial
court’s decision.” Lovlace v. Copley, 418 S.W.3d 1, 34 (Tenn. 2013). Additionally,
findings of fact “evoke care on the part of the trial judge in ascertaining and applying the
facts. Indeed, by clearly expressing the reasons for its decision, the trial court may well
decrease the likelihood of an appeal.” Id. at 34-35 (internal citations and footnotes
omitted).

       Although there is no bright-line test by which to assess the sufficiency of factual
findings, generally “the findings of fact must include as much of the subsidiary facts as is
necessary to disclose to the reviewing court the steps by which the trial court reached its
ultimate conclusion on each factual issue.” Lovlace, 418 S.W.3d at 35 (citing 9C Charles
Wright et al., Federal Practice and Procedures § 571 at 219-233 (3d ed. 2005)). “Simply
stating the trial court’s decision, without more, does not fulfill [the Rule 52.01] mandate.”
Cain-Swope v. Swope, 523 S.W.3d 79, 86 (Tenn. Ct. App. 2016), perm. app. denied
(Tenn. Apr. 12, 2017) (quoting Gooding v. Gooding, 477 S.W.3d 774, 782 (Tenn. Ct.
App. 2015)); see Barnes v. Barnes, No. M2011-01824-COA-R3-CV, 2012 WL 5266382,
at *8 (Tenn. Ct. App. Oct. 24, 2012).

        As set out above, the trial court’s order states that it “considered all the relevant
statutory factors in T.C.A. §36-6-106 regarding custody of the parties’ minor child.”
Tennessee Code Annotated section 36-6-106 lists fourteen (14) specific factors, which
the trial court should consider in designating a child’s custody arrangement. The trial
court’s order recites certain facts but does not weigh those facts against the statutory
factors. For example, Tennessee Code Annotated section 36-6-106 (a)(8) allows the trial
court to consider the “moral, physical, mental and emotional fitness of each parent as it
relates to their ability to parent the child.” Here, the trial court’s order enumerates
several facts including Mother’s felony conviction, and the parties’ alcohol and DUI
issues; however, the court does not specifically conclude that one parent is more
emotionally fit to care for the child. Although the trial court found evidence of physical
violence against both parties, Husband pled guilty to domestic abuse and it is unclear
from the order whether the trial court followed the mandate of Tennessee Code
Annotated section 36-6-406 in reaching its decision to designate Father as the primary
residential parent. Without more details in the trial court’s order, it is difficult to discern
                                              -3-
the basis on which the trial court concluded that Father’s guilty plea to domestic abuse
did not militate against designating the Father as the primary residential parent. In this
case, the trial court found that both parties are disposed to provide for the minor child, but
does not weigh that against the fact that Wife has chosen not to work and to financially
rely on her family. It is for the trial court to specifically state how or why the relevant
facts bear in favor of one parent over the other. Here, the trial court failed to make that
determination. As such, the order falls short of the Rule 52 mandate, by failing to make
sufficient conclusions of law in relation to the primary residential parent. Concerning
child support, the trial court held that “Husband is not under employed based on the
facts,” but the court did not find those facts specifically. As such, “[T]his court is left to
wonder on what basis the court reached its ultimate decision.” In re Estate of Oakley,
No. M2014-00341-COA-R3-CV, 2015 WL 572747, at *10 (Tenn. Ct. App. Feb. 10,
2015) (quoting In re Christian G., No. W2013-02269-COA-R3-JV, 2014 WL 3896003,
at *2 (Tenn. Ct. App. Aug. 11, 2014)); see In re K.H., No. 2008-01144-COA-R3-PT,
2009 WL 1362314, at *8 (Tenn. Ct. App. May 15, 2009).

        When a trial court’s order fails to meet the requirements of Rule 52.01, “the
appropriate remedy is to ‘vacate the trial court’s judgment and remand the cause to the
trial court for written findings of fact and conclusions of law.’” Roney v. Nordhaus, No.
M2014-02496-COA-R3-CV, 2015 WL 9594638, at *2 (Tenn. Ct. App. Dec. 30, 2015)
(quoting Hardin, 2012 WL 6727533 at *5); see also Lake v. Haynes, No. W2010-00294-
COA-R3-CV, 2011 WL 2361563, at *1 (Tenn. Ct. App. June 9, 2011). Because the trial
court did not comply with Rule 52.01, we cannot conduct a meaningful review.
Accordingly, we vacate the judgment of the trial court as to the issues on appeal and
remand the case with instructions to enter an order, which is compliant with Tennessee
Rule of Civil Procedure 52.01.

        For the foregoing reasons, the judgment of the trial court is vacated as to the issues
on appeal, and the case is remanded for such further proceedings as may be necessary and
are consistent with this opinion. Costs of the appeal are assessed one-half to the
Appellant, Stacy Williams and her surety, and one-half to the Appellee, Jason Williams,
for all of which execution for costs may issue if necessary.




                                                  _________________________________
                                                  KENNY ARMSTRONG, JUDGE




                                            -4-